Mr. Justice Magruder delivered the opinion of the court: When the present cause, which is reported as Knopf v. First Nat. Bank of Chicago, 173 Ill. 331, was before us at a former term, three questions were decided, to-wit: first, that the South Park Commissioners should have been made parties to the suit; second, that a single taxpayer had a remedy in equity to enjoin the extension of an illegal tax; and third, that the present appellee, the First National Bank of Chicago, could maintain the bill in behalf of its stockholders. The only question then left undisposed of, and which will now be considered, is .whether the act of June 17, 1895, set forth in the statement preceding this opinion, applies to the South Park Commissioners. If the act does apply to the South Park Commissioners, they had a right to levy the tax of two mills on the dollar, amounting to $295,164.00, on all the taxable property within the park district controlled by them. If the act does not apply to said commissioners, then they had no authority to levy said tax, and the decree of the court below, enjoining its. extension upon the books of the collector, was correct. Counsel for appellants claim, that the title of the act is broad enough to embrace all park commissioners, including the present appellants. The act, according to its title, is one “to enable park commissioners to maintain and govern parks and boulevards under their control.” In determining the meaning of a statute, courts will endeavor to ascertain the intention of the legislature in framing it. Although the title of the act will have its due share of consideration in the effort to determine the legislative intent, yet such title is not conclusive upon the subject of such intention. The intention of the legislature may be ascertained by considering the whole act, and construing one part by another, and one clause with reference to its connection with other clauses. (People ex rel. v. Gaulter, 149 Ill. 39). A consideration of all the language and clauses of this act, which consists of but one section, leads to the conclusion, that the act was intended to apply only to one town, in which a board of park commissioners should exist at the time of its passage. The act provides, “that, in any town which is now included within the limits of any city in this State, in which a board of park commissioners shall now exist, * * * the corporate authorities of any such town, authorized by law to assess taxes for park purposes, shall * * * levy and assess, in addition to all other taxes now authorized by law, * * * two mills on each dollar of the taxable property in said town and within the park district,” etc. The use of the words, “any town,” “such town,” and “said town,” clearly refers to a single town, and not to several towns or more than one town. Again, the board of park commissioners, referred to in the act, is a board “having authority by law to acquire land and the appurtenances in trust for the inhabitants of such town.” The expression, “such town,” as here used, refers to one town. Again, the act describes a board of park commissioners, having authority by law to acquire land, etc., “as public promenades and pleasure grounds and ways, and for no other use"or purpose without- the consent of a majority by frontage of the owners of the property fronting the same.” This language is not found in the act organizing the South Park Commissioners but is found in the act organizing the West Park Commissioners in the city of Chicago. Indeed, the language of the act, which describes the authority of the park commissioners therein referred to, is taken almost literally from section 5 of the act, creating the board of park commissioners in the town of West Chicago. (Tuley’s Laws and Ordinances of Chicago, 1873, p. 588). Inasmuch as the act of June 17, 1895, is intended to apply to one town only and to a board of park commissioners existing in one town only, it could not have been intended to apply to the South Park Commissioners, because the park district, controlled by the South Park Commissioners, includes the three towns of South Chicago, Hyde Park and Lake. Section 1 of the act of February 24, 1869, organizing the South Park Commissioners, provides “that five persons, who shall be appointed by the Governor of the State of Illinois, together with their successors, be, and they are hereby constituted a board of public park commissioners for the towns of South Chicago, Hyde Park and Lake, to be known under the name of the South Park Commissioners. ” (Tuley’s Laws and Ordinances, 1873, p. 581). This court has had occasion, in several cases, to pass upon the validity of the South Park act, and construe its provisions. In People v. Salomon, 51 Ill. 37, we said (p. 51): “The union of these towns (South Chicago, Hyde Park and Lake) was for a special purpose, and outside of that purpose they are left with all their functions undisturbed, precisely as they existed before the passage of the law. Establishing them with their consent as a park- district deprived them of none of the franchises bestowed upon them as towns, and curtailed, in no degree', the fair proportion of either of them. * * * The people of these three towns, by voting for the law, have made the commissioners corporate authorities of such towns, and empowered them to assess the requisite tax upon the property of the towns.” In People ex rel. v. Brislin, 80 Ill. 423, it was held that the towns of South Chicago, Hyde Park and Lake were erected into a park district, and that, the people of those towns having by vote accepted the provisions of the Park act, the board of park commissioners thereby created became a quasi municipal corporation, in whom was vested the power to assess and collect taxes within the park district so created. Again, in Dunham v. People, 96 Ill. 331, it was held that the park commissioners, controlling the district composed of the three towns above named, were to be regarded as the corporate authorities of such towns. Under the park acts passed by the legislature of this State, and under the decisions of this court interpreting- those acts, there can be no doubt that two classes of park boards have been created. The first class consists of those boards, who cannot levy their own taxes, but must call upon the corporate authorities of the town to do so. The second class consists of those park boards, who are themselves corporate authorities of the towns for park purposes, and can levy their own taxes. The appellants, the South Park Com"missioners, belong to the second class. Section 9 of the act of February 24, 1869, already referred to, provides that “the said board of park commissioners shall, annually, on or before the first day of December in each year, transmit to the clerk of the county court of Cook county an estimate, in writing, of the amount of money, not exceeding in any one year $300,000.00, necessary for the payment of the interest on the bonds issued by said board, and that, in addition thereto, will be required for the improvement, maintenance, and government of said park during the current year.” (Tuley’s Laws and Ordinances of Chicago, p. 584). In the act of June 17, 1895, “the corporate authorities of any such town authorized by law to assess taxes for park purposes” are evidently the regular corporate authorities of the town, and not the park commissioners themselves. In determining what is meant by the expression, “corporate authorities of any such town,” reference may be made to acts of the legislature, passed from time to time upon the subject of parks and park commissioners, and their powers and duties. “Statutes, which are not inconsistent with each other, and which relate to the same subject matter, are in pari materia, and should be construed tog'ether, and effect be given to them all, although they contain no reference to one another, and were passed at different times. * * * In construing a given act, the meaning of words or terms, as used therein, may be gathered from the consideration of other acts in pari materia, in which such words or terms were also used.” (23 Am. & Eng. Ency. of Law, pp. 311, 316; Reiche v. Smyth, 13 Wall. 162; Robbins v. Railroad Co. 32 Cal. 472). On June 16,1871, the legislature passed an act entitled “An act to enable corporate authorities to levy a tax to improve public parks and boulevards,” etc. (Stat. of Ill.—Meyer’s ed.—p. 62). On May 31, 1879, the legislature passed an act to amend section 1 of an act, entitled “An act in regard to the completion, improvement and management of public parks,” etc. (Laws of Ill. 1879—Bradwell’s ed.—p. 163). On June 14, 1887, the legislature passed an act, entitled “An act to authorize corporate authorities of towns, having" an indebtedness heretofore created, to pay the cost of procuring lands for public parks in such towns,” etc. (Sess. Laws of 1887, p. 243). On June 12, 1891, the legislature passed “An act to authorize the corporate authorities of towns to issue bonds for the completion and improvement of public parks and boulevards,” etc. (Sess. Laws of 1891, p. 173). On June 21, 1895, the legislature passed “An act to authorize the corporate authorities of towns to issue bonds for the completion and improvement of public parks and boulevards,” etc. (Sess. Laws of 1895, p. 264). In all of these acts “the corporate authorities of the town” are defined to be the town supervisor, the town collector and the town clerk. Inasmuch as the statutes thus referred to and the act of June 17,1895, are in pari materia, and must be construed together so far as they make use of common terms, there can be no doubt that the corporate authorities of the town, as referred to in the act "of June 17,1895,are the town supervisor, clerk and assessor. But the corporate authorities, controlling the affairs of the South Park Commissioners, are the South Park Commissioners themselves, and not the town officials. It would seem to follow, therefore, that the corporate authorities, referred to in the act now under consideration, are not the present appellants; and that the boards of park commissioners, contemplated by the act in question, are such boards as are required to call upon the corporate authorities of the town to levy their taxes. Counsel for appellants refer, however, to the third clause of section 1 of chapter 131 of the Revised Statutes in reference to the construction of statutes, where it is said: “Words importing the singular number may, extend and be applied to several persons or things, and words importing the plural number may include the singular.” (3 Starr & Curtis’ Stat.—2d ed.—p. 3834). Applying the rule of construction thus laid down to the present case, counsel say that the word, “town,” as used in the act of June 17,1895, may be read as the word “towns;” and that, if the expression, “the corporate authority of any such town,” be read as meaning the corporate authorities of any such “towns,” it may refer to the South Park Commissioners, as they are the corporate authorities of the three towns composing their district. Such a construction as is here contended for would lead to an absurd consequence. “Where a particular construction will lead to an absurd consequence, it will be presumed that some exception or qualification was intended by the legislature to avoid such conclusion.” (People v. Gaulter, supra). The language of the act is: “The corporate authorities of any such town, authorized by law to assess taxes for park purposes, shall, upon the receipt of a certificate in writing from any such board of park commissioners, * * * levy and assess,” etc. If the corporate authorities of any such town, as those words are used in the act, refer to and mean the South Park Commissioners, then the South Park Commissioners, upon the receipt of a certificate in writing from themselves, shall levy and assess two mills on each dollar on the taxable property, etc. It would seem to be absurd to require the park commissioners to make out a certificate in .writing, and themselves receive it, as a condition precedent to the levy and assessment of the tax. We are, therefore, forced to the conclusion that the corporate authorities referred to in the act are the ordinary town authorities, to-wit, the assessor, clerk and supervisor, and not the park commissioners. Upon the whole our conclusion is, that the act of June 17, 1895, was not intended by the legislature to refer to the South Park Commissioners, whose district is composed of three towns, instead of one. This conclusion leads to the further conclusion, that the levy of the two mill tax was illegal and void, and that the action of the court below in enjoining the same was correct. The decree of the circuit court of Cook county is affirmed. Decree affirmed.